Mr. Judge Slatton
delivered the opinion of the Commission of Appeals, Section B.
This was an action for damages for personal injuries sustained by J. D. Presley, filed in the District Court of Bowie County against the Texas & Pacific Railway Company. A jury trial on special issues resulted in the rendition of judgment in favor of Presley for the sum of $2950.00. The Railway Company appealed. The Court of Civil Appeals reversed and rendered judgment in favor of the Railway Company, but upon motion of Presley withdrew its judgment of rendition and affirmed the judgment of the district court, with one justice dissenting. 127 S. W. (2d) 914. Writ of error was granted because of the dissent.
A careful consideration of the case on submission in this Court convinces u® that the Honorable Court of Civil Appeals at Eastland has correctly decided the issues presented by this appeal. The majority opinion written by Mr. Justice Grissom on rehearing will be adopted by this Court.
Opinion adopted by the Supreme Court June 4, 1941.
Rehearing overruled July 9, 1941.
The opinion of the Court of Civil Appeals, as adopted by the Supreme Court, is as follows:
Mr. Justice Grissom.